


110 HR 1134 IH: To amend the Public Health Service Act to provide for the

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1134
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Berry (for
			 himself, Mrs. Emerson,
			 Mr. Castle,
			 Mr. Wynn, Mr. Tanner, Mr.
			 Hinchey, Ms. Schakowsky,
			 Mr. Allen,
			 Mr. Gerlach,
			 Ms. Bordallo,
			 Mr. Etheridge,
			 Mr. Marshall,
			 Mrs. Capps,
			 Mr. Hulshof,
			 Mr. Higgins,
			 Mr. Ross, Mr. Ramstad, Mr.
			 Graves, Mr. McCotter,
			 Mr. Gary G. Miller of California,
			 Mr. Price of North Carolina,
			 Mr. Young of Alaska,
			 Mr. Souder,
			 Mr. Capuano,
			 Mr. Jones of North Carolina,
			 Mr. Kennedy,
			 Mr. Conyers,
			 Mr. Frank of Massachusetts,
			 Mr. Cleaver,
			 Mr. Moran of Kansas,
			 Mr. Moran of Virginia,
			 Mr. Oberstar, and
			 Mr. Boren) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  participation of physical therapists in the National Health Service Corps Loan
		  Repayment Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Physical
			 Therapist Student Loan Repayment Eligibility Act of 2007.
		2.National Health
			 Service Corps; participation of physical therapists in loan repayment
			 program
			(a)Mission of
			 corps; definition of primary health servicesSection 331(a)(3)(D) of the Public Health
			 Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by striking or mental
			 health, and inserting mental health, or physical
			 therapy,.
			(b)Loan repayment
			 programSection 338B of the
			 Public Health Service Act (42 U.S.C. 254l–1) is
			 amended—
				(1)in
			 subsection (a)(1), by striking and physician assistants; and
			 inserting physician assistants, and physical therapists;;
			 and
				(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A), by inserting before the semicolon the following: , or have a
			 doctoral or master’s degree in physical therapy;
					(B)in subparagraph
			 (B), by inserting physical therapy, after mental
			 health,; and
					(C)in subparagraph
			 (C)(ii), by inserting physical therapy, after
			 dentistry,.
					
